                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Walter Timothy Gause,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:20-cv-00507-MR
                                      )
                 vs.                  )
                                      )
          Eric Hooks, et al.,         )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 26, 2020 Order.

                                               October 26, 2020




         Case 3:20-cv-00507-MR Document 10 Filed 10/26/20 Page 1 of 1
